     Case 2:18-cv-02289-JAM-DMC Document 35 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD KEVIN HAMMERBECK,                          No. 2:18-CV-2289-JAM-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    COUNTY OF SHASTA,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Defendant’s motion to compel, ECF No. 32, set for hearing before the undersigned in

19   Redding, California, on December 16, 2020.

20                  Defendant’s motion is brought under Eastern District of California Local Rule

21   251(e) based on Plaintiff’s alleged complete and total failure to respond to discovery. Under that

22   rule, “[t]he responding party shall file a response thereto not later than seven (7) days before the

23   hearing date.” E. Dist. Cal. Local Rule 251(e). A review of the docket reflects that Plaintiff has

24   not filed a response to Defendant’s motion and the time to do so has expired. Accordingly, the

25   December 16, 2020, hearing is vacated and Defendant’s motion is submitted on the moving

26   ///

27   ///

28   ///
                                                        1
     Case 2:18-cv-02289-JAM-DMC Document 35 Filed 12/11/20 Page 2 of 2


 1   papers without oral argument or further briefing.

 2                  IT IS SO ORDERED.

 3

 4   Dated: December 11, 2020
                                                             ____________________________________
 5                                                           DENNIS M. COTA
 6                                                           UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
